Mercure, J.
(dissenting). Because it is our view that the conclusion of the Tribunal sustaining the assessment is not inconsistent with its conclusion that the evidence was insufficient to uphold the fraud penalty, we would confirm the Tribunal’s determination and dismiss the petition.
We agree with respondents that petitioner "had the burden of proving at the hearing by clear and convincing evidence that the deficiency assessment was erroneous” (Matter of Scarpulla v State Tax Commn., 120 AD2d 842, 843, supra) and, in contrast, to establish fraud, the Commissioner of Taxation and Finance had the burden of producing clear and convincing proof of petitioner’s intent to violate the Tax Law and evade the payment of tax (see, Matter of Kucherov v Chu, 147 AD2d 877).
Based upon our review of the record, the determination of the Tribunal that neither petitioner nor the Commissioner met his respective burden of proof was by no means irrational (see, Valetti v Commissioner of Internal Revenue, 260 F2d 185; Olinger v Commissioner of Internal Revenue, 234 F2d 823).